UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the quarterly period ended April 30, 2015 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the transition period from to Commission file number: 000-52825 STRAINWISE, INC (Exact name of registrant as specified in its charter) Utah 20-8980078 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1350 Independence St., Suite 300 Lakewood, CO80215 (Address of principal executive offices, including Zip Code) (303) 736-2442 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 27,147,217 shares of common stock as of April 30, 2015. 1 Explanatory Note for Amendment #1: This Amendment #1 to our Quarterly Report only furnishes the XBRL presentation not filed with the previous 10Q submitted on June 23, 2015. Other than two typographical error correctionsin the Notes to Financial Statements, no other changes, revisions, or updates were made to the original amended filing. STRAINWISE, INC. INTERIM FINANCIAL STAEMENTS For the Three Months Ended April 30, 2015 and 2014 (UNAUDITED) 2 STRAINWISE, INC. CONDENSED BALANCE SHEETS (Unaudited) April 30, January 31, ASSETS Current assets: Cash and cash equivalents $ $ Due from affiliated entities, net of collection allowance reserve of $3,319,182 and $2,375,533 at April 30 and January 31, 2015, respectively - - Prepaid expenses and other assets Total current assets Commercial operating property, net of accumulated depreciation of $10,667 and $5,641 at April 30 and January 31, 2015, respectively Tenant improvements and office equipment, net of accumulated amortization and depreciation of $170,395 and $96,574 at April 30 and January 31, 2015, respectively 1,573,889 Prepaid expenses and other assets Trademark, net of accumulated amortization of$976and $793 at April 30 and January 31, 2015, respectively Total assets $ $ LIABILITIES AND STOCKHOLERS’ (DEFICIT) EQUITY LIABILITIES Current liabilities: Accounts payable $ $ Accrued interest - Current portion of tenant allowance note and mortgage payable Total current liabilities Convertible notes payable Note payable for tenant allowances Mortgage payable Deferred rent and interest payable discount Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, no par value, 100,000,000 shares authorized,27,147,217 issued and outstanding at April 30, and January 31, 2015, respectively - - Additional paid in capital Retained (deficit) ) ) Total stockholders’ equity ) Total liabilities and stockholders’ (deficit) equity $ $ See accompanying notes. 3 STRAINWISE, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended April 30, Revenues from affiliated entities Cultivation facilities usage fees $ $ Fulfillment services fees Sale of nutrient supplies Consulting services - Total revenues Operating costs and expenses Collection reserve for amounts due from Affiliated Entities - Rents and other occupancy Compensation Nutrient purchases Professional, legal and consulting Stock-based compensation - - Depreciation and amortization General and administrative Total operating costs and expenses Loss from operations ) Other costs and expenses Loss on early extinguishment of debt - - Interest expense ) ) Financing costs - - Loss before provision for taxes on income ) ) Provision for taxes on income - - Net Loss $ ) $ ) Basic loss per common share $ ) $ ) Weighted average number of shares outstanding Fully diluted weighted average number of shares outstanding See accompanying notes. 4 STRAINWISE, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended April 30, Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Increase (decrease) in amounts due to/from Affiliated Entities ) Increase in collection allowance reserve for amounts due from Affiliated Entities - Increase in accrued interest payable - Increase in prepaid expenses and other assets ) ) Depreciation and amortization Increase (decrease) in accounts payable ) - Increase in deferred rent and interest discount ) Decrease in trademark Net cash flow used in operating activities ) ) Cash flows from investing activities: Investment in tenant improvements and office equipment - ) Net cash flow used in investing activities - ) Cash flows from financing activities: Proceeds fromconvertible notes - Payments on tenant allowances note and mortgage ) - Proceeds from convertible note, including discount of $45,000 - Payments on convertible note - ) Net cash flows from financing activities Net cash flows ) Cash and equivalent, beginning of period Cash and equivalent, end of period $ $ Supplemental cash flow disclosures: Cash paid for interest $ $ Cash paid for income taxes $
